Name: Commission Regulation (EC) No 2621/1999 of 10 December 1999 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 2000
 Type: Regulation
 Subject Matter: trade;  America;  cooperation policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R2621Commission Regulation (EC) No 2621/1999 of 10 December 1999 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 2000 Official Journal L 318 , 11/12/1999 P. 0010 - 0011COMMISSION REGULATION (EC) No 2621/1999of 10 December 1999establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 3(5) thereof,Whereas:(1) Article 3(1) of Regulation (EEC) No 3763/91 introduces an exemption scheme for duties on imports into French Guiana and aid for the supply by the rest of the Community of certain cereal products used in feedingstuffs;(2) the supply balance for these products for the department of Guiana should be drawn up on the basis of feedingstuffs requirements based on the notifications sent by the competent authorities for the year 2000;(3) Commission Regulation (EEC) No 388/92(3), as last amended by Regulation (EC) No 1387/1999(4), lays down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments. Those provisions, which supplement Commission Regulation (EEC) No 131/92(5) for the cereals sector, as last amended by Regulation (EC) No 1736/96(6), apply to cereals used in feedingstuffs as referred to in this Regulation;(4) in accordance with Regulation (EEC) No 3763/91, the amount of the aid for the supply of Community products must be determined in such a way that users are supplied on terms equivalent to exemption from levies on imports from the world market. Fixing the aid at an amount equal to the export refund plus a fixed component to take account of conditions for deliveries of small quantities will satisfy this aim;(5) this Regulation should apply from 1 January 2000;(6) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 3(1) and (2) of Regulation (EEC) No 3763/91, the forecast supply balance quantities of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs eligible for exemption from import duties or for Community aid shall be as specified in the Annex.Article 2The amount of the aid for the supply of feedingstuffs referred to in Article 1 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products, plus EUR 20 per tonne.Article 3Article 1(2) and Articles 2 to 7 of Regulation (EEC) No 388/92 shall apply to the supply to French Guiana of the products referred to in Article 1 of this Regulation.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 43, 19.2.1992, p. 16.(4) OJ L 163, 29.6.1999, p. 11.(5) OJ L 15, 22.1.1992, p. 13.(6) OJ L 225, 6.9.1996, p. 3.ANNEXSupply balance for French Guiana of certain products used in feedingstuffs>TABLE>